Per Curiam.
To say nothing of the near connexion which exists betwixt the person who claims as having been nominated by the executor in Ireland, and the executor of another estate here, from which the assets are expected to be derived, we think the power of attorney too stale, at the end of more thanHen years, to sustain the nomination; and the applicant consequently has no right to fill the blank with his own name. A warrant of attorney to confess judgment, may not be executed of course after so great a lapse; and there is equal reason why we should not sufFer the applicant to act on his blank letter of attorney, when, according to the legal presumption from lapse of time, the power is to be considered as revoked by his constituent’s death. Even were he proved to be alive, it would be impossible to say that a change of circumstances has not supervened, which would induce him to withdraw his nomination. We therefore have nothing before us, which would warrant any grant of administration at all.
Decree of the Register’s Court affirmed.